Exhibit 10.1

 

FIRST AMENDMENT

OF

EMPLOYMENT AGREEMENT OF STEVEN J. KLINGER

 

The Amendment (the “Amendment”) is effective as of April 23, 2008 (the
“Amendment Date”), as to the Employment Agreement by and between Smurfit-Stone
Container Corporation (the “Company”) and Steven J. Klinger (the “Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of May 11, 2006 (the “Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend the Agreement to
reflect their further understanding;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the Company and the Executive hereby agree to amend the Agreement, as
of the Amendment Date, as follows:

 

1.  By substituting the following language for Section 5(e) (iv) of the
Agreement:

 

“(iv) the Company requires the Executive to relocate his primary residence in
the absence of mutual agreement between the Executive and the Company as to the
timing and location;”

 

2.  All other terms of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.

 

 

 

Smurfit-Stone Container Corporation

 

 

 

 

 

 

 

/s/ Steven J. Klinger

 

By:

  /s/ Patrick J. Moore

Steven J. Klinger

 

 

Patrick J. Moore

 

 

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------